DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-8, and 10-12 are pending in the application.
Applicant’s amendment to the claims, filed on February 1, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks, filed on February 1, 2021 in response to the final rejection mailed on October 2, 2020 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.
Rejections not reiterated from a previous Office action are hereby withdrawn.

Election/Restrictions
Claims 8 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or May 8, 2020.
Claims 1 and 4-6 are being examined on the merits with claim 1 being examined to the extent the claim reads on the elected species of SEQ ID NO: 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014/200126 A1; cited on Form PTO-892 mailed on May 19, 2020; hereafter “Kim”) in view of 
Wang et al. (Appl. Biochem. Biotechnol. 171:20-30, 2013; cited on Form PTO-892 mailed on May 19, 2020; hereafter “Wang-1”),
Miyagawa et al. (US 2015/0211033 A1; cited on Form PTO-892 mailed on May 19, 2020; hereafter “Miyagawa”),
Wang et al. (Appl. Microbiol. Biotechnol. 98:3923-3931, 2014; cited on Form PTO-892 mailed on May 19, 2020; hereafter “Wang-2”), and 
Singh et al. (US 8,637,283 B2; cited on Form PTO-892 mailed on May 19, 2020; hereafter “Singh”), and 

Kim is published in a non-English language and reference is made to US 2016/0145699 A1 (cited on Form PTO-892 mailedon May 19, 2020) as an English-language equivalent of Kim. 
As amended, the claims are drawn to (in relevant part) a method for producing L-isoleucine, comprising: 
culturing a microorganism of the genus Corynebacterium comprising a protein having an activity of citramalate synthase, in a medium; and 
recovering L-isoleucine from the microorganism or medium,
wherein the citramalate synthase has the amino acid sequence of SEQ ID NO: 7.
Regarding claims 1 and 7, the reference of Kim discloses that to industrially produce L-isoleucine, Corynebacterium glutamicum is used as a representative microorganism (paragraph [0003] of US 2016/0145699 A1). Kim discloses that in microorganisms, L-isoleucine is biosynthesized from pyruvate and 2-ketobutyrate as precursors (paragraphs [0003] and [0014] of US 2016/0145699 A1). Kim discloses that threonine dehydratase that produces 2-ketobutyrate undergoes feedback inhibition by L-isoleucine (paragraph [0004] of US 2016/0145699 A1). Kim discloses a method for producing L-isoleucine by culturing a C. glutamicum strain and recovering L-isoleucine from the culture medium (e.g., paragraphs [0021] and [0022] of US 2016/0145699 A1). 
The differences between Kim and the claimed invention are:
1)	Kim does not disclose a protein having citramalate synthase activity as recited in claim 1; 

3)	Kim does not disclose inactivating pyruvate dehydrogenase as recited in claim 5; and
4)	Kim does not disclose acetate is further provided in culturing as recited in claim 6.  
Regarding difference 1), before the effective filing date, it was known in the art that 2-ketobutyrate is a key metabolic intermediate in the biosynthesis of L-isoleucine. As noted above, Kim discloses that in microorganisms, L-isoleucine is biosynthesized from 2-ketobutyrate and pyruvate as precursors (paragraphs [0003] and [0014]). 
Similar to Kim, the reference of Wang-1 teaches L-isoleucine is synthesized from 2-ketobutyrate and pyruvate in Corynebacterium glutamicum and the supplies of these two precursors are important for L-isoleucine synthesis (p. 20, abstract). Wang-1 teaches that increasing the availability of metabolic precursor is important for improving L-isoleucine yields (p. 27, bottom) and teaches genetic modifications to increase the availability of 2-ketobutyrate and pyruvate (paragraph bridging pp. 27 and 28). 
Also, the reference of Miyagawa teaches that the reaction catalyzed by threonine deaminase to produce 2-ketobutyrate from L-threonine is the rate limiting step of the L-isoleucine biosynthesis system (paragraph [0093]).
Before the effective filing date, it was known in the art that 2-ketobutyrate production can be enhanced by combining the endogenous threonine pathway with heterologous expression of a “citramalate pathway”. For example, the reference of Wang-2 teaches enhancing 2-ketobutyrate formation by combining the endogenous Methanococcus jannaschii, particularly citramalate synthase mutant CimA3.7 (p. 3924, column 1, top) and evidentiary reference Saunders is cited to show that CimA3.7 comprises the amino acid sequence of SEQ ID NO: 7 herein (see paragraph [0290] of Saunders and Appendix A at p. 27 of the Office action mailed on October 2, 2020, which shows an alignment between SEQ ID NO: 7 of this application and SEQ ID NO: 58 of Saunders). 
The reference of Singh teaches enhancing carbon flux through the isoleucine biosynthesis pathway in a recombinant microorganism by expressing enzymes producing 2-ketobutyrate by the combined threonine and citramalate pathways (column 8, lines 22-61). Singh teaches the recombinant microorganism is a species of Corynebacterium (column 11, line 23). 
Regarding difference 2), the reference of Wang-2 teaches the citramalate pathway includes leuCD and leuB (p. 3924, Figure 1), which leuCD is known in the art as being a 3-isopropylmalate dehydratase and leuB is known in the art as being a 3-isopropylmalate dehydrogenase.  
Regarding difference 3), the reference of Wang-2 teaches pyruvate oxidase (alternatively known as pyruvate dehydrogenase) catalyzes the conversion of pyruvate to acetate (p. 3927, column 2, middle). Wang-2 teaches deleting the poxB gene 
Regarding difference 4), the reference of Wang-2 teaches that acetate was detected in the culture medium in the strain with a deletion of poxB (p. 3928, column 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim, Wang-1, Miyagawa, Wang-2, and Singh to produce L-isoleucine using a C. glutamicum modified to express the enzymes of the citramalate pathway taught by Wang-2. One would have been motivated to do this in order to increase the availability of 2-ketobutyrate and enhance carbon flux to L-isoleucine biosynthesis because Kim, Wang-1, and Miyagawa acknowledge the importance of the intermediate 2-ketobutyrate in the production of L-isoleucine, particularly that the enzymatic reaction to produce 2-ketobutyrate from L-threonine is the rate limiting step of L-isoleucine biosynthesis, and Wang-1 teaches the concept of increasing supplies of 2-ketobutyrate to enhance production of L-isoleucine, and Wang-2 and Singh teach increasing production of 2-ketobutyrate and enhancing carbon flux to L-isoleucine by combining the endogenous threonine pathway with a heterologous citramalate pathway. One would have had a reasonable expectation of success to produce L-isoleucine using a C. glutamicum modified to express the enzymes of the citramalate pathway taught by Wang-2 because Wang-2 and Singh each taught heterologous expression of citramalate pathway enzymes in a bacterium with Singh specifically teaching a species of Corynebacterium. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim, Wang-1, C. glutamicum to delete the pyruvate dehydrogenase gene. One would have been motivated to do this in order to increase the availability of pyruvate and enhance carbon flux to L-isoleucine and avoid conversion of pyruvate to acetate because Kim and Wang-1 taught pyruvate as an intermediate of L-isoleucine, Wang-2 taught pyruvate as an intermediate of the citramalate pathway for production of 2-ketobutyrate, and Wang-1 taught the concept of increasing supplies of 2-ketobutyrate to enhance production of L-isoleucine. One would have had a reasonable expectation of success to further modify the C. glutamicum to delete the pyruvate dehydrogenase gene because Wang-2 taught deletion of the pyruvate dehydrogenase gene in a bacterium. 
Therefore, the method of claims 1 and 4-7 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO REMARKS: The applicant argues that the technical feature of the invention lies in increasing the L-isoleucine-producing ability by introducing a novel biosynthesis pathway for L-isoleucine through the introduction of a protein having an activity of citramalate synthase in a microorganism of the genus Corynebacterium.
The examiner acknowledges the applicant’s technical feature, however, the applicant’s argument is not found persuasive. First, the claims do not recite the characteristic of an increased L-isoleucine-producing ability of the microorganism of the genus Corynebacterium. Second, it was known in the prior art that a Corynebaterium produces L-isoleucine by a threonine pathway (see Kim, supra) and the concept of a microorganism with combined threonine and citramalate pathways (comprising FEMS Microbiol. Lett. 269:90-96, 2007; cited on Form PTO-892 mailed on May 19, 2020) discloses that certain species of Leptospira bacteria utilize both threonine and ctiramalate synthase pathways for L-isoleucine production (p. 90, abstract). 
Addressing the reference of Kim, the applicant summarizes the disclosures of Kim and argues that Kim only discloses the production of L-Isoleucine using the known biosynthetic pathway using L-threonine as a precursor for isoleucine synthesis. According to the applicant, Kim fails to teach or suggest improving L-isoleucine production and yield by constructing a novel L-isoleucine biosynthetic pathway based on the introduction of exogenous cimA (especially, cimA derived from M. jannaschii; SEQ ID NOs: 1, 3, 5, 7, 9, 11, 13, and 15) that does not use L-threonine as a precursor. 
The applicant further argues that Kim fails to disclose or suggest the specific use of citramalate synthase for enhancing L-isoleucine productivity/yield in the microorganisms belonging to the genus Corynebacterium. The applicant argues that while Kim discloses a Corynebacterium glutamicum mutant strain for the production of L-isoleucine that has been mutated to have resistance to L-isoleucine, L-threonine, and derivatives thereof, Kim only discloses the production of L-isoleucine using a known biosynthetic pathway using L-threonine as a precursor. The applicant argues that the presently claimed invention is directed to introduction of a completely new biosynthetic pathway that does not use L-threonine as a precursor.
E. coli in which cimA derived from M. jannaschii was introduced. According to the applicant, Saunders never discloses a correlation between the introduction of a protein having an activity of citramalate synthase or an improvement in production of isoleucine in a Gram-positive microorganism, especially Corynebacterium bacteria.
Addressing the reference of Wang-2, the applicant summarizes the disclosures of Wang-2 (referred to by the applicant as “Wang”) and argues that Wang-2 discloses a recombinant E. coli in which the citramalate pathway is constructed based on the cloned cimA gene from Leptospira interrogans. According to the applicant, Wang-2 only focuses on hydroxyvalerate as the final target product, and does not provide an experimental result proving that the introduction of exogenous cimA into a Corynebacterium microorganism will establish a new L-isoleucine biosynthetic pathway and result in an increase in L-isoleucine production.
Addressing the reference of Wang-1, the applicant summarizes the disclosures of Wang-1 and argues that Wang-1 discloses that L-isoleucine synthesis can be improved through the introduction of an exogenous thrABC gene in Corynebacterium glutamicum, but it is silent on enhancing L-isoleucine synthesis through the introduction of exogenous cimA gene.
Addressing the reference of Miyagawa, the applicant summarizes the disclosures of Miyagawa and argues that Miyagawa does not disclose that L-isoleucine production Corynebacterium.
Addressing the reference of Singh, the applicant summarizes the disclosures of Singh and argues that Singh only focuses on enhancing the isoleucine synthesis pathway for butene and propene production, and is silent on enhancing L-isoleucine synthesis through exogenous cimA transduction into the genus Corynebacterium.
The applicant’s argument is not found persuasive. While the applicant addresses each of the cited references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner acknowledges that no single reference or subcombination of the cited prior art teaches and/or suggests all limitations of the claimed invention and provides motivation and a reasonable expectation of success. However, the rejection is not based on any single reference or subcombination of the cited prior art references. Rather, the rejection is based on a combination of Kim, Wang-1, Miyagawa, Wang-2, and Singh and for the reasons set forth above, it is the examiner’s position that the combination of cited references teaches and/or suggests all limitations of the claimed invention and provides motivation and a reasonable expectation of success.
The applicant further argues that claim 1 is amended to recite the microorganism of the genus Corynebacterium has increased productivity of L-isoleucine and to further recite sequences of specific variants of citramalate synthase. The applicant argues that the modified microorganism of the genus Corynebacterium with introduction of the 
The applicant argues that even though the prior art reference of Atsumi et al. (Appl. Environ. Microbiol. 74:7802-7808, 2008; filed on December 16, 2020) discloses CimA variants with increased activity and reduced feedback inhibition relative to wild-type CimA, it would have been unexpected that the recited CimA variants would increase L-isoleucine productivity because one would have recognized that L-isoleucine productivity will be very different depending on the sequence, length, etc. of the contiguous amino acids constituting a cimA variant as well as the species of the host microorganism. Citing to Atsumi (supra), the applicant argues that since the carbon flux works favorably for 1-propanol and 1-butanol as an activity of the cimA gene is enhanced, one of ordinary skill in the art would have expected that even if L-isoleucine is produced in E. coli, the result of enhancement of the cimA gene will rather adversely affect L-isoleucine production because Atsumi teaches that M. jannaschii cimA partially rescues the isoleucine auxotrophy in E. coli. 
The applicant argues that since E. coli is a gram-negative bacterium and the microorganism of the genus Corynebacterium is a gram-positive bacterium, they have different metabolic pathways and it would be difficult for one of ordinary skill to try the introduction of a specific variant of CimA into the genus Corynebacterium, which is distinctly different from E. coli.
The applicant argues that compared to a wild-type CimA having the amino acid sequence as set in SEQ ID NO: 1, the recited CimA variants, which have an amino acid 
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 1, however, contrary to the applicant’s position, claim 1 does not recite the microorganism of the genus Corynebacterium has increased productivity of L-isoleucine. 
Even assuming the claims required the microorganism of the genus Corynebacterium to have increased productivity of L-isoleucine, contrary to the applicant’s position, one would have had a reasonable expectation that a C. glutamicum modified to express the CimA3.7 variant in the citramalate pathway taught by Wang-2 would have increased L-isoleucine production. Wang-1 taught increasing the availability of 2-ketobutyrate for improving L-isoleucine yields in C. glutamicum and the references of Wang-2 and Singh taught enhancing 2-ketobutyrate formation by combining the threonine pathway and the citramalate pathway, which includes a citramalate synthase, with Wang-2 specifically teaching CimA3.7 (SEQ ID NO: 7 of this application) and with Singh specifically teaching a species of Corynebacterium (e.g., column 11, lines 17-23). In view of the references of Wang-1, Wang-2, and Singh, one would have recognized a correlation between the increased activity of citramalate synthase, including a CimA variant recited in the claims, and the enhancement of L-isoleucine production/yield in a microorganism of the genus Corynebacterium. Moreover, given that the CimA3.7 variant taught by Wang-2 has increased activity and reduced feedback inhibition relative to wild-type CimA (see, e.g., Atsumi), it would not have been unexpected that L-isoleucine C. glutamicum, one would have reasonably expected that a C. glutamicum expressing the CimA3.7 variant would also produce more 2-ketobutyrate intermediate as compared to wild-type CimA and given that Wang-1 taught increasing the availability of 2-ketobutyrate for improving L-isoleucine yields in C. glutamicum, one would have reasonably expected that a C. glutamicum modified to express the CimA3.7 in a citramalate pathway would have increased L-isoleucine production as compared to C. glutamicum modified to express wild-type CimA in a citramalate pathway. While obviousness requires some degree of predictability, obviousness does not require absolute predictability (MPEP 2143.02.II) and given that Singh already taught expressing CimA in a species of Corynebacterium and Saunders already taught expressing CimA3.7 in a species of Corynebacterium (paragraphs [0195], [0206], and [0213]), one would have had at least some degree of predictability to express the CimA3.7 variant of Wang-2 in a C. glutamicum.   
prima facie obvious to one of ordinary skill in the art before the effective filing date.  

Conclusion
Status of the claims:
Claims 1, 4-8, and 10-12 are pending.
Claims 8 and 10-12 are withdrawn from further consideration. 
Claims 1 and 4-7 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.